Citation Nr: 1432761	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-11 136	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Recognition of veteran status for Department of Veterans Affairs (VA) compensation purposes.


INTRODUCTION

The claimant presently has no recognized  military, naval, or air service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 administrative decision of the VA Regional Office (RO) in Waco, Texas. The claimant requested a video conference hearing in March 2013, and the Board remanded the appeal for such action in April 2013. 

The matter is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the claimant if further action is required.


REMAND

When this matter was last before the Board in April 2013, the claimant was apparently incarcerated. In an August 2013 memorandum, the Texas Department of Criminal Justice (TDCJ) indicated that the claimant's projected release date was June 7, 2014. A check of the TDCJ website under relevant data fails to reveal that the claimant remains incarcerated at this time.

Given these factors, the matter will be remand to again attempt to schedule the claimant for a videoconference hearing. The matter is therefore REMANDED for the following:

Contact the claimant and schedule him for a videoconference hearing. Document all attempts to contact the claimant and associate the documentation with the claims folder or electronic folder.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999).

(CONTINUED ON NEXT PAGE) 












This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b)  (2012).


Department of Veterans Affairs


